                  Case 12-80111  Doc 227BANKRUPTCY
                         UNITED STATES    Filed 07/12/19  Page 1 of 5
                                                       COURT
                     FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION

IN RE:                                             ) Bankruptcy Case Number
Efrain D. Barnet,                                  ) 12-80111
                              Debtor.              ) Chapter 13
                                                   )
                                                   )
                                                   )

                    AMENDED MOTION FOR CONTEMPT & SANCTIONS
                                 11 U.S.C. § 524(a)

        NOW COMES Steven Kent Taylor, Attorney for the above-captioned Debtor, and hereby

moves the Court for an order holding BSI Financial as servicer for US Bank Trusts National

Association, as trustee of the Igloo Series III Trust, hereinafter (“Lender”) in contempt of violation(s)

of the Discharge Injunction pursuant to 11 U.S.C. §524(a), and for sanctions; and, in further support

thereof submits unto the Court the following:

        1.      On January 24th, 2012, the Debtors filed a Voluntary Petition for relief under Title 11,

Chapter 7 of the United States Code. Richard M. Huston II was duly appointed Chapter 13 Trustee.

        2.      Lender was the secured holder of a 1st priority lien on real property of the Debtor

located at 7145 Heather Ridge Dr., Jonesboro, GA.

        3.      Lender entered into a Modification agreement with Debtor, such agreement being

approved by and order of the court on January 22nd, 2013.

        4.      Lender was paid through the Chapter 13 conduit payment program pursuant to this

order from January 22nd, 2013 to the end of payments to the Chapter 13 Trustee as expected pursuant

to the plan.

        5.      Lender acknowledged receipt of their interest in the debt of the Debtor through the

transfer of claim entered on September 21st, 2017.

        6.      Notice of cure payment was filed by the Trustee on October 16th, 2017 and was

responded to by the prior Lender that all arrearages were paid in full and the debt was current.

        7.      A Notice of Mortgage payment change was entered by the Lender on December 11th,
               Casepayment
2017. Said Mortgage 12-80111   Doc
                           change   227 Filed
                                  reflected      07/12/19
                                            a change         Page
                                                     in escrows but 2did
                                                                       of not
                                                                          5 acknowledge a

principal, interest and term change as changed by the modification order described above.

       8.      Trustee through letter issued on December 4th ,2017 instructed Debtor to begin

making payments of $654 per month to lender pursuant to the modification agreement.

       9.      Debtor has continued to make payment according to said direction with varying

degrees of acceptance by Lender.

       10.     Lender has caused notifications to the credit bureaus to be entered against Debtor

despite Lender’s knowledge of Debtor’s discharge pursuant to section 11 U.S.C § 524(a).

       11.     As a result of Lender’s actions or inactions, the Debtors are entitled compensatory

damages, if any, in an amount to be determined by the Court.

       12.     The Debtors are entitled to punitive damages in an appropriate amount to be

determined by the Court. The undersigned counsel requests that such sanctions include reasonable

attorney's fees, and related expenses, incurred in dealing with this matter.



       WHEREFORE, the Debtors respectfully request that this Court:

       1.      Hold Lender in contempt for violation of 11 USC 524(a) Discharge Order.

       2.      Award to the Debtors sanctions, including actual, nominal and punitive damages

pursuant to 11 U.S.C. § 524(a).

       3.      That such sanctions include an award of reasonable attorney's fees and related

expenses;

       4.      That the cost of this matter by taxed to Lender;

       5.      For any further relief that the Court deems appropriate.



Respectfully submitted on this, the 11th day of July, 2019.
Case 12-80111   Doc 227   Filed 07/12/19
                      __/s/Steven          Page 3 of 5
                                  Kent Taylor_
                       STEVEN KENT TAYLOR
                       Attorney for Debtors
                       N.C. State Bar #32333
                       Taylor Law Office, P.C.
                       Telephone: 336-376-7060
                       Fax: 866-628-1704
                       Email: Steven@TaylorLawNC.com
                   Case 12-80111     Doc 227    Filed 07/12/19   Page 4 of 5

                         UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA
                                  DURHAM DIVISION

IN RE:
Efrain D. Barnet
                                                         Case No: B-12-80111 C13D




                               CERTIFICATE OF SERVICE
        THIS IS TO CERTIFY that the undersigned has served a copy of the MOTION FOR
CONTEMPT& SANCTIONS, 11 U.S.C. § 524(a) by mailing a copy of same by first class U.S.
mail, postage prepaid, certified mail or by ECEMF Electronic Mail to the following parties of
interest as shown below:

                                   Parties served by ECEMF

                                     Richard M. Hutson, III
                                        Durham Division
                                   3518 Westgate Dr., Ste. 400
                                      Durham, NC 27707

                                       William P. Miller
                                     Middle District of NC
                                    101 S. Edgeworth Street
                                    Greensboro, NC 27401

                      Parties served by First Class Mail, Postage Prepaid

                                     Attn: Manger or Agent
                                     BSI Financial Services
                                     314 S. Franklin Street
                                      Titusville, PA 16354

                                         Attn: Officer
                         US Bank Trust NA C/O BSI Financial Services
                                     1425 Greenway Dr.
                                           Ste 400
                                      Irving, TX 75038

                                       Attn: Officer
                                US Bank National Association
                            9400 SW Beaverton-Hillsdale Highway
                                   Beaverton, OR 97005
                 Case 12-80111          Doc 227    Filed 07/12/19
                                            Attn: Officer              Page 5 of 5
                                    US Bank National Association
                                          425 Walnut St.
                                       Cincinnati, OH 45202

                                    John W. Fletcher, III
                        Henderson Nystrom, Fletcher & Tydings, PLLLC
                               831 East Morehead St., Ste. 255
                                    Charlotte, NC 28202

                                            Efrain Barnet
                                        915 Northcreek Drive
                                         Durham, NC 27707

                                   Parties served by Certified Mail

                                        Attn: Officer
                                 US Bank National Association
                             9400 SW Beaverton-Hillsdale Highway
                                    Beaverton, OR 97005

                                             Attn: Officer
                                  US Bank Trust National Association
                                     Trustee Igloo Series III Trust
                                      c/o BSI Financial Services
                                        1425 Greenway Drive
                                           Irvin, TX 75038




This the 11th day of July, 2019


                                               __/s/Steven Kent Taylor_
                                               STEVEN KENT TAYLOR
                                               Attorney for Debtors
                                               N.C. State Bar #32333
                                               Taylor Law Office, P.C.
                                               Telephone: 336-376-7060
                                               Fax: 866-628-1704
                                               Email: Steven@TaylorLawNC.com
